REVISED
                 United States Court of Appeals,

                         Fifth Circuit.

                          No. 96-30625.

                Anthony OJO, Plaintiff-Appellant,

                               v.

   IMMIGRATION AND NATURALIZATION SERVICE, Defendant-Appellee.

                         March 4, 1997.

Appeal from the United States District Court for the Western
District of Louisiana.

Before REYNALDO G. GARZA, SMITH and EMILIO M. GARZA, Circuit
Judges.

     JERRY E. SMITH, Circuit Judge:

     Anthony Ojo appeals the dismissal, as frivolous, of his

petition for writ of habeas corpus.   We affirm.

                               I.

     Ojo's journey through the immigration and criminal justice

systems began in 1982 when he, a citizen of Nigeria, entered the

United States on a student visa.   Ten years later, in May 1992, he
was convicted in New York federal court of importation of heroin

and possession of heroin with intent to distribute.      The court

sentenced him to five years' imprisonment and a three-year term of

supervised release, and the conviction was affirmed.    See United

States v. Ojo, 992 F.2d 319(2d Cir.1993).

     During the time Ojo was imprisoned on these charges, he filed

three petitions for writ of habeas corpus under 28 U.S.C. § 2255,
all of which were denied.1          In December 1995, Ojo was released from

prison into the custody of the Immigration and Naturalization

Service     ("INS"),        which    immediately        initiated     deportation

proceedings against him.            In separate hearings in January and

February 1996, the INS variously determined that he be held on

$15,000 bond and that he be deported to Nigeria.                 Ojo's appeals of

these    decisions    are    pending    before    the    Board   of   Immigration

Appeals.

         In December 1995, Ojo filed the instant suit pro se and in

forma pauperis ("IFP") in the court a quo, in which district Ojo

was and is confined.         The magistrate judge, recognizing that the

gravamen    of    Ojo's   complaint     was   a   collateral      attack   on   the

conviction that forms the basis for his deportation, generously

construed the complaint as a habeas petition under 28 U.S.C. §

2241.2      The     district    court    adopted    the    magistrate      judge's

construction and, on April 29, 1996, dismissed the petition with

prejudice     for     both     frivolousness      and     failure     to   exhaust

administrative remedies.

                                        II.

         We must decide whether 28 U.S.C. § 2253, as recently amended

by the Anti-Terrorism and Effective Death Penalty Act of 1996


     1
      See Ojo v. United States, 993 F.2d 1532 (2d Cir.), cert.
denied, 510 U.S. 890, 114 S. Ct. 247, 126 L. Ed. 2d 200 (1993);
United States v. Ojo, 22 F.3d 1091 (2d Cir.1994); Ojo v. United
States, 40 F.3d 1237 (2d Cir.1994).
     2
      Although Ojo has completed his prison term, he is within
his three-year term of supervised release and thus remains "in
custody" for purposes of habeas relief. See Jones v. Cunningham,
371 U.S. 236, 241-43, 83 S. Ct. 373, 376-77, 9 L. Ed. 2d 285 (1963).
("AEDPA"), Pub.L. No. 104-132, 110 Stat. 1214 (1996), requires that

Ojo receive a certificate of appealability ("COA") before we may

hear his appeal.3    The new § 2253(c)(1) provides in relevant part:

     Unless a circuit justice or judge issues a certificate of
     appealability, an appeal may not be taken to the court of
     appeals from—

             (A) the final order in a habeas corpus proceeding in
             which the detention complained of arises out of process
             issued by a State court; or

             (B) the final order in a proceeding under section 2255.

         Our task of interpreting a statute begins with an examination

of its plain language.      United Servs. Auto. Ass'n v. Perry, 102
F.3d 144, 146 (5th Cir.1996);     White v. INS, 75 F.3d 213, 215 (5th

Cir.1996).     By its terms, § 2253 requires COA's only for appeals in

habeas proceedings involving process issued by a state court (i.e.,

proceedings under 28 U.S.C. § 2254) and appeals from final orders

in proceedings under § 2255. Conspicuously absent from the statute

is any mention of appeals in § 2241 proceedings.

     As the plain language of § 2253 unambiguously indicates that

a COA is not required in such cases, we need look no further.     See

United States v. Ron Pair Enters., 489 U.S. 235, 241, 109 S. Ct.
1026, 1030, 103 L. Ed. 2d 290 (1989) (holding that when a statute's

language is plain, "the inquiry should end").         This conclusion

brings us into agreement with the only other court of appeals to

have considered this issue in a published opinion. See Bradshaw v.

     3
      In light of the fact that the AEDPA became effective on
April 24, 1996—five days before the district court dismissed
Ojo's petition—this case does not present any issues regarding
retroactive application of the COA requirement. Cf. Brown v.
Cain, 104 F.3d 744, 749 (5th Cir.1997) (holding that the AEDPA's
COA requirement does not apply to petitioners who held
certificates of probable cause on the act's effective date).
Story, 86 F.3d 164, 166 (10th Cir.1996).4

                                 III.

         Because Ojo is proceeding IFP, we must consider whether the

filing fee provisions of the Prison Litigation Reform Act ("PLRA"),

Pub.L. No. 104-134, 110 Stat. 1321 (1996), apply.5      Our inquiry

begins with the question of whether Ojo is a "prisoner" under the

newly-enacted 28 U.S.C. § 1915(h), which provides:

     As used in this section, the term "prisoner' means any person
     incarcerated or detained in any facility who is accused of,
     convicted of, sentenced for, or adjudicated delinquent for,
     violations of criminal law or the terms and conditions of
     parole, probation, pretrial release, or diversionary program.

As our research has failed to disclose any cases interpreting §

1915(h) in any federal court, we address this as a matter of first

impression.

     Whether Ojo falls within this definition of "prisoner" is a

fairly close question.    He is detained in a federal facility, and

he certainly has been "convicted of" and "sentenced for" a crime.

In some sense, it is his violations of criminal law that have


     4
      Two courts have suggested that a COA might not be required
in this situation. See Gay v. Warden, FCI Estill, No. 96-6048,
98 F.3d 1334, 1996 WL 570792, at *1 (4th Cir. Oct. 3, 1996)
(unpublished) ("We accordingly deny a certificate of
appealability to the extent that one is required and dismiss the
appeal."); Jaksic v. Reish, No. 95 CIV. 8837 (PKL), 1996 WL
591244, at *1 (S.D.N.Y. Oct. 11, 1996) (unpublished) (adopting
magistrate judge's recommendation that COA be denied). Neither
of these decisions offers any analysis of the issue. We
consequently elect to follow the approach mandated by the
language of § 2253.
     5
      As with the AEDPA, the PLRA became effective shortly before
the district court dismissed Ojo's petition, and we therefore
need not address any issues of retroactivity. Cf. Adepegba v.
Hammons, 103 F.3d 383, 386 (5th Cir.1996) (holding that the
PLRA's "three strikes" provision applies retroactively to appeals
that were pending on its effective date).
caused his current detention, for if he had not been convicted of

the drug offenses there would be no cause to deport him.

          Strictly speaking, however, Ojo's present detention is for a

violation of immigration law rather than criminal law.                     Nothing in

the language of § 1915(h) suggests that Congress meant it to apply

to INS detainees;             indeed, the absence of immigration regulations

from the laundry list of other things one might violate—parole,

probation, and the like—very plausibly could be read to indicate

the       contrary.       Had      Congress   wished    to    include   immigration

violations in this provision, it easily could have said so.

          Our examination of the relationship between the PLRA and two

other recent pieces of legislation confirms this view.                     In United

States v. Cole, 101 F.3d 1076, 1077 (5th Cir.1996), we considered

whether the PLRA's filing fee provisions, which do not specifically

mention habeas actions, apply to petitions under § 2255.6                           We

concluded that they do not, reasoning in part that Congress's

substantial amendment of § 2255 through the AEDPA indicates that

the AEDPA, not the PLRA, was meant as the primary mechanism for §

2255 reform.

          This case presents a similar situation to that in Cole, both

in the absence of any explicit reference to immigration violations

in    §       1915(h)   and   in   the   relationship    of   the   PLRA    to   other

congressional enactments.                Whereas the PLRA makes no specific

reference to litigation by pending deportees, the AEDPA and the

Illegal Immigration Reform and Immigrant Responsibility Act of 1996


          6
      Cole did not address the applicability of the PLRA to §
2241 petitions.
("IIRIRA"), Pub.L. No. 104-208, 110 Stat. 3009 (1996), address such

matters directly.

     The AEDPA, for example, amended 8 U.S.C. § 1105a(a)(10) to

read:

     Any final order of deportation against an alien who is
     deportable by reason of having committed a criminal offense
     covered in section 241(a)(2)(A)(iii), (B), (C), [or] (D) ...
     shall not be subject to review by any court.

AEDPA § 440(a), 110 Stat. at 1276-77.   The new § 1105a(a)(10) was

short-lived, however, for less than six months later, the IIRIRA

repealed it and substituted a similar provision codified at 8

U.S.C. § 1252(a)(2)(C):

     Notwithstanding any other provision of law, no court shall
     have jurisdiction to review any final order of removal against
     an alien who is removable by reason of having committed a
     criminal offense covered in section 1182(a)(2)....

IIRIRA § 306(a), 110 Stat. at 3009-1667 to 3009-1668.

     The statute referred to, 8 U.S.C. § 1182(a)(2)(A)(i)(II),

provides that aliens who commit drug offenses—Ojo being a prime

example—are deportable.   Thus, under the current statutory scheme,

an alien who has been ordered deported for drug offenses simply may

not litigate the legality of a final deportation order in federal

court.

     When combined with the absence of any reference to immigration

violations in the PLRA's definition of "prisoner," the fact that

Congress addressed immigration reform in the AEDPA and IIRIRA, but

not in the PLRA, is sufficient to convince us that the PLRA does

not bring alien detainees within its sweep.       As Ojo is not a

"prisoner" within the meaning of the PLRA, its fee provisions do

not apply to his petition.
                                  IV.

      Ojo's complaint alleged numerous trial errors that resulted

in his convictions, including the government's failure to turn over

exculpatory   evidence,   ineffective   assistance   of   counsel,   and

insufficient evidence.     Although the complaint was not originally

styled as a § 2241 petition, the magistrate judge construed it as

such, and Ojo has adopted that position on appeal.

     The problem, however, is that 28 U.S.C. § 2255, not § 2241, is

the proper means of attacking errors that occurred during or before

sentencing.   Cox v. Warden, Fed. Detention Ctr., 911 F.2d 1111,

1113 (5th Cir.1990).      Because all the errors Ojo alleges are of

this ilk, they must be addressed in a § 2255 petition, and the only

court with jurisdiction to hear that is the court that sentenced

him, i.e., the New York federal court.       See Solsona v. Warden,

F.C.I., 821 F.2d 1129, 1132 (5th Cir.1987).

     Section 2241, by contrast, is the proper vehicle used to

attack the manner in which a sentence is being executed.        United

States v. Cleto, 956 F.2d 83, 84 (5th Cir.1992).     Although a § 2241

petition attacking matters within the province of § 2255 should be

construed as a § 2255 petition, see Solsona, 821 F.2d at 1131-32,

a court without jurisdiction to hear a § 2255 petition can hardly

be expected to do that.     As a § 2241 petition, Ojo's complaint is

thoroughly frivolous.

     The judgment of dismissal is AFFIRMED.